Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
October 26, 2015, is entered into by and among ORBCOMM INC., a Delaware
corporation (the “Borrower”), each Guarantor party hereto, the Lenders party
hereto, and MACQUARIE CAF LLC, as Administrative Agent.

RECITALS

A.The Borrower, the several lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of September 30, 2014 (as amended, supplemented, restated or otherwise
modified prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have made available a term B loan facility and a revolving credit
facility to the Borrower. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement as amended by
this First Amendment.

B.The Borrower has requested that the Required Lenders amend the Credit
Agreement on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

Amendments to CREDIT AGREEMENT

1.1Amendments to the Credit Agreement.  Effective upon the First Amendment
Effective Date (as hereinafter defined) the definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended and restated in full to
read as follows:

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower.

ARTICLE II

conditions OF EFFECTIVENESS

The amendments set forth in Section 1.1 shall become effective as of the date
(the “First Amendment Effective Date”) when, and only when, the Administrative
Agent shall have received an executed counterpart of this First Amendment from
the Borrower, the Guarantors party hereto and the Required Lenders.

 

--------------------------------------------------------------------------------

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party hereby represents and warrants, on and as of the First Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement and the other Loan Documents qualified as to materiality are
true and correct and those not so qualified are true and correct in all material
respects, both immediately before and after giving effect to this First
Amendment (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
only on and as of such specific date), (ii) this First Amendment has been duly
authorized, executed and delivered by such Loan Party and constitutes the legal,
valid and binding obligation of such Loan Party enforceable against it in
accordance with its terms, and (iii) no Default or Event of Default shall have
occurred and be continuing on the First Amendment Effective Date, both
immediately before and after giving effect to this First Amendment and the
amendments contemplated hereby.

ARTICLE IV

ACKNOWLEDGEMENT AND conFIRMATION

Each party to this First Amendment hereby confirms and agrees that, after giving
effect to this First Amendment and the amendments contemplated hereby, and
except as expressly modified hereby, the Credit Agreement and the other Loan
Documents to which it is a party remain in full force and effect and enforceable
against such party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect.  Without
limiting the generality of the foregoing, each of the Guaranty and the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case as amended by this Amendment.

ARTICLE V

MISCELLANEOUS

5.1Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

5.2Loan Document.  As used in the Credit Agreement, “hereinafter,” “hereto,”
“hereof,” and words of similar import shall, unless the context otherwise
requires, mean the Credit Agreement after amendment by this First
Amendment.  Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and the other Loan Documents as amended hereby.  This First Amendment is limited
to the matters expressly set forth herein, and shall not constitute or be deemed
to constitute an amendment, modification or waiver of any provision of the
Credit Agreement except as expressly set forth herein.  This First Amendment
shall constitute a Loan Document under the terms of the Credit Agreement.

5.3Expenses.  The Credit Parties shall (i) pay all reasonable fees and expenses
of counsel to the Administrative Agent and (ii) reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses, in each case, in
connection with the preparation, negotiation, execution and delivery of this
First Amendment.

 

--------------------------------------------------------------------------------

 

5.4Severability.  If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.   

5.5Successors and Assigns.  This First Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.

5.6Construction.  The headings of the various sections and subsections of this
First Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

5.7Counterparts; Integration.  This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized officers as of the date first above written.

 

 

ORBCOMM INC., as Borrower

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM LLC., as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM LICENSE CORP., as Guarantor

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM AIS LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM TERRESTRIAL LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

STARTRAK INFORMATION TECHNOLOGIES, LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

STARTRAK LOGISTICS MANAGEMENT SOLUTIONS, LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM INDIA LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM CHINA LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM CIS LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM AFRICA LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

ORBCOMM SOUTH AFRICA GATEWAY COMPANY LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM CENTRAL AMERICA HOLDINGS LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM INTERNATIONAL HOLDINGS LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM INTERNATIONAL HOLDINGS 1 LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM INTERNATIONAL HOLDINGS 2 LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

ORBCOMM INTERNATIONAL HOLDINGS 3 LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

GLOBALTRAK, LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

MOBILENET, LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

ORBCOMM SENS, LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

AMERISCAN, INC., as Guarantor

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

 

INSYNC SOFTWARE, INC., as Guarantor

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

RIDGELEY HOLDINGS, LLC, as Guarantor

 

 

 

By:

ORBCOMM INC., its sole member

 

 

 

 

By:

/s/ Marc Eisenberg

 

Name:

Marc Eisenberg

 

Title:

Chief Executive Officer

 



SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

MACQUARIE CAF LLC, as the Administrative Agent and a Lender

 

 

 

By:

/s/ David Prince

 

Name:

David Prince

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Althea Hennedige

 

Name:

Althea Hennedige

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT